This case was affirmed at a former day of this term, and appellant has filed a motion for rehearing, earnestly insisting that we erred in that paragraph of the opinion in which we said that the failure of the court to limit certain testimony did not present reversible error, appellant citing a number of cases where they had been reversed on account of the failure of the court to so limit the testimony.
The rule established by this court, and the true rule is, if the testimony introduced to impeach or affect the credibility of a witness could be used by the jury, or would have a tendency to prove the defendant on trial guilty of the offense for which he is on trial, it must be limited to the purpose for which it was admitted or the case will be reversed. On the other hand, if the testimony can only be used by the jury to affect the credibility of the witness it is sought to impeach, it need not be limited. In the case of Carroll v. State, 58 S.W. Rep., 340, this court, speaking through Judge Davidson, held: "Appellant was convicted of arson, and his punishment assessed at confinement in the penitentiary for a term of five years. Appellant, while confined in jail, set fire to and sought to burn the jail. During the trial it was proved that appellant was incarcerated under a charge of burglary. The only ground of the motion for new trial is a criticism of the charge, for failing to limit the effect of this evidence to the impeachment of appellant's credibility as a witness. It is only necessary to limit this character of evidence when there might be danger of its being used injuriously to defendant, or for the purpose of convicting him of an offense for which he was not on trial. The case is a very clear one, fully proved, and the punishment the lowest authorized by statute. We see no reversible error in this matter. Wilson v. State,37 Tex. Crim. 374, 39 S.W. 373; Moseley v. State, 36 Tex. Crim. 578,37 S.W. 736, 38 S.W. 197; Leeper v. State, 29 Texas App., 63, 14 S.W. 398."
In Moseley v. State, 36 Tex.Crim. Rep., he again holds: "Appellant also complains that the trial court erred in failing to restrict to its legitimate purpose the testimony introduced on the trial, that the saddle and bridle taken with the stolen horse, and which were on the horse at the time he was taken, could only be used for the purpose of establishing the identity, in developing the res gestae of the offense, to show the connection of defendant therewith, or the intent with which he acted in regard to the horse. It has been held that with *Page 464 
reference to this character of cases the charge should usually be given, but it is not absolutely necessary to be given, unless the character of the property stolen contemporaneous with the theft charged is such that the jury might convict for that offense. But there is no danger of a conviction for stealing a saddle and bridle under a charge of theft of a horse, or receiving said horse after it was stolen."
See also Thompson v. State, 55 Tex.Crim. Rep.; Waters v. State, 54 Tex.Crim. Rep.; Schwartz v. State,53 Tex. Crim. 449; Watson v. State, 52 Tex.Crim. Rep.; Poyner v. State, 40 Tex.Crim. Rep.; Givens v. State,35 Tex. Crim. 563; Blanco v. State, 57 S.W. Rep., 828; Magee v. State, 43 S.W. Rep., 512; Robinson v. State, 63 S.W. Rep., 870; Newman v. State, 70 S.W. Rep., 951.
All the other questions raised in appellant's motion for new trial are fully discussed in the original opinion, and we do not deem it necessary to do so again. However, we thought it advisable to cite the additional authorities showing when it is and when it is not necessary to limit the purposes for which such testimony may be admitted. In this case the testimony could not be used by the jury as a circumstance of any character tending to show appellant's guilt for the offense for which he was on trial.
The motion for rehearing is overruled.
Overruled.